AMENDMENT OF
EMPLOYMENT AGREEMENT
WHEREAS, Everest Global Services, Inc. (the "Company") and Sanjoy Mukherjee (the
"Executive") are Parties to an employment agreement made as of September 1, 2013
(the "Employment Agreement"); and
WHEREAS, the Parties to the Employment Agreement desire to amend certain
provisions of that Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Employment Agreement is hereby amended, effective as of
February 9, 2016, by substituting the following:
(I)            for Section 4(d) of the Employment Agreement:
"4.            Compensation.
(d)  Executive Stock Based Incentive Plan.  The Executive shall be eligible to
participate in and receive such equity incentive compensation as may be granted
by the Compensation Committee from time to time pursuant to the Everest Re
Group, Ltd. 2010 Stock Incentive Plan, as such plan may then be in effect and as
it may be amended or superseded from time to time or any successor plan (the
"Stock Plan").  All awards to the Executive under the Stock Plan shall be
determined by the Compensation Committee in its discretion.  Except as expressly
set forth in this Agreement, all equity awards shall be subject to the terms of
the Stock Plan.
With respect to all outstanding and unvested Performance Stock Unit Award
Agreements granted to Executive, the following sections of each such agreement
shall be deemed amended as follows:
'5.       Termination of Employment.  Except as otherwise provided in this
Paragraph 5, if the Participant's Date of Termination occurs for any reason
prior to the last day of the Restricted Period, all Covered Units shall be
immediately forfeited.
Notwithstanding the foregoing:
(a)  If the Participant's Date of Termination occurs due to a Qualifying
Termination prior to the last day of the Restricted Period, then the Participant
shall remain eligible to receive shares for any Installments of Covered Units
(to the extent not previously forfeited or settled) on or after such Qualifying
Termination subject to the terms of this Agreement and subject to the
Participant (for all Qualifying Terminations other than due to Retirement or
death or Disability) signing and not revoking a general release and waiver of
all claims against the Corporation.  If such release is not effective on or
before the last day
 

--------------------------------------------------------------------------------

of the sixty-day period following the Date of Termination, the Participant shall
immediately forfeit all of the Covered Units.
(b)  In the case of a Qualifying Termination that occurs to prior to a Change in
Control (that is not a Vesting Change in Control) and that is not due to
Retirement or death or Disability, the Participant shall immediately forfeit all
Covered Units (to the extent not previously settled) in the event the
Participant engages in any Competitive Activity or violates any non-compete or
non-solicitation obligation contained in any other agreement to which
Participant is a party.' "


(III)            for Section 6 of the Employment Agreement:

"6. Termination of Employment

(c) Termination without Cause or for Good Reason.

(iv) except for outstanding and unvested Performance Stock Unit Awards addressed
in Section 4(d), all of Executive's then unvested restricted stock or restricted
stock units granted to Executive will continue to vest and restrictions lapse in
accordance with their respective terms over the 12 month period immediately
following such termination date, conditioned on the Company receiving from
Executive the release of claims referred to in Section 6(h) below;"



Except as specifically amended hereby, the Employment Agreement is hereby
ratified and confirmed in all respects and remains in full force and effect. 
Whenever the Employment Agreement is referred to in this amendment to the
Employment Agreement (this "Amendment") or in any other agreement, document or
instrument, such reference shall be deemed to be to the Employment Agreement, as
amended by this Amendment, whether or not specific reference is made to this
Amendment.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.  The execution of this Amendment may be by actual signature
or by signature delivered by facsimile or by e-mail as a portable document
format (.pdf) file or image file attachment.
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this amendment to the Employment
Agreement as of February 9, 2016.


EVEREST GLOBAL SERVICES, INC.




/S/ DOMINIC J. ADDESSO
 
/S/ SANJOY MUKHERJEE
2/12/16
 
Dominic J. Addesso
 
Sanjoy Mukherjee
 
 
Chairman and CE)
 
 
 
 

 
 
 
 
 
 
 
3